Case 6:18-cv-00308-ADA Document 55-14 Filed 03/13/19 Page 1 of 6




    EXHIBIT 13
                Case 6:18-cv-00308-ADA Document 55-14 Filed 03/13/19 Page 2 of 6




AUSTIN METRO                                                                                                                            


Roku plans expansion into Austin
Roku, the company known for its streaming media players, has opened an o ce in Austin and is hiring hardware and software engineers to
grow the company's engineering team. ()

By Amy Denney  | 12:00 am Feb. 7, 2014 CST                     



Roku, the company known for its streaming media players, has opened an o ce in Austin and is hiring hardware and software
engineers to grow the company’s engineering team.


The company, headquartered in Saratoga, Calif., is operating out of a temporary space while its permanent o ce in the
Westech 360 building, located at 8911 N. Capital of Texas Hwy., is being built out, said Tricia Mifsud, Roku’s senior director of
corporate communication.


“We’ve wanted to expand our engineering team, and Austin is the perfect place for that,” she said.


The o ce is led by Scott de Haas, vice president of hardware engineering. Roku is hiring hardware and software engineers for
the o ce, which will have fewer than 50 employees, Mifsud said. Job openings are posted at
www.roku.com/about/employment.


“This fall, we will launch Roku TV, which we are working with global TV manufacturers to build and sell,” she said. “The
engineering team in Austin will be key to this launch.”




                                                                                                                        BACK TO TOP
               Case 6:18-cv-00308-ADA Document 55-14 Filed 03/13/19 Page 3 of 6



Roku, meaning “six” in Japanese, was founded in 2002 by Anthony Wood, who invented the DVR. It is his sixth company. The
company launched the rst device to stream Net ix over the Internet to the TV in 2008, and the media players now o er
customers more than 1,200 channels.




SHARE THIS STORY                                                                                                               




   COMMENT


               AMY DENNEY                                                                                                        

               Amy has been reporting in community journalism since 2007. She worked in the Chicago suburbs for three years
               before migrating south and joined Community Impact Newspaper in September 2010. Amy has been editor of the
               Northwest Austin publication since August 2012 and she is also the transportation beat reporter for the Austin area.




                                 We Are Blood seeking funds for new mobile blood donation bus
                                 Austin-based blood bank We Are Blood is seeking to expand its reach throughout Central Texas.
                                 Ahead of Amplify Austin day,… >




                                 A portion of I-35 in New Braunfels will close Feb. 24
                                 The replacement of power lines and poles will cause the temporary closure of I-35 on Feb. 24 from
                                 7 a.m.-12:30… >
Case 6:18-cv-00308-ADA Document 55-14 Filed 03/13/19 Page 4 of 6
            More students pursuing higher education in New Braunfels
            With a growing local job market and expanding local collegiate opportunities, Ben Martin, assistant
            vice president of the Howard Payne… >




            P ugerville ISD approves multiple security upgrades
            Improvements to security camera and re alarm systems will soon take place at multiple
            P ugerville ISD facilities as a result… >




            Leander ISD trustees approve 2019 districtwide maintenance
            projects
            Leander ISD board of trustees approved districtwide maintenance projects for 2019—part of LISD’s
            Ten Year Capital Renewal Plan—at a Feb.… >




            Leander ISD trustees hear draft scenario for middle school
            feeder patterns
            Leander ISD school board members reviewed a draft of a potential middle school attendance
            zoning scenario for the 2020-21 academic year… >




            Hutto Police Department data shows overall drop in crime
            The city of Hutto experienced an overall drop in crime in 2018, including decreases in the number
            of assault and… >
Case 6:18-cv-00308-ADA Document 55-14 Filed 03/13/19 Page 5 of 6
            Austin City Council rejects citizen-initiated sports stadium
            ordinance, likely to go on ballot in November
            Austin City Council refused to adopt a citizen-initiated ordinance on Feb. 21 that would give voters a
            say when city… >




            Austin-Bergstrom International Airport debuts new expansion
            The Austin-Bergstrom International Airport began a $350 million project in the fall of 2016 to add
            nine gates to the… >




            Westlake-based Realty Austin acquires Reilly, Realtors
            Independent residential real estate rm Realty Austin, headquartered in Westlake, recently
            acquired Reilly, Realtors. Reilly, Realtors is the No. 3… >




            Program to bring a ordable housing to all Austin neighborhoods
            will come back for nal council vote into law in May
            A new, widely supported program to waive compatibility and design standards and other regulatory
            barriers to a ordable housing developments could… >




            Cedar Park, Leander home sales drop in January 2019 compared
            to 2018
            Sales of residential property in Cedar Park and Leander fell over 30 percent in January compared to
            the same month… >
Case 6:18-cv-00308-ADA Document 55-14 Filed 03/13/19 Page 6 of 6




     COMPANY INFO    ADVERTISE   E-NEWSLETTER   CIRCULATION   CAREERS   CATEGORIES




                                                

                    TERMS OF SERVICE | PRIVACY POLICY | FEEDBACK

           © 2005-2018 Community Impact Newspaper Co. All rights reserved.
